Exhibit 10.1

COOPERATION AGREEMENT

This Cooperation Agreement (this “Agreement”) is made and entered into as of
March 1, 2019 by and among Autoliv, Inc., a Delaware corporation (the “Company”)
and Cevian Capital II GP Limited, a limited company incorporated under the laws
of the Bailiwick of Jersey (“Investor”) (the Company and Investor, each a
“Party” to this Agreement, and collectively, the “Parties”).

RECITALS

WHEREAS, as of the date hereof, Investor beneficially owns shares of common
stock of the Company (the “Company Common Stock”) totaling, in the aggregate,
8,376,924 shares (the “Shares”), or approximately nine and six-tenths percent
(9.6%), of the Company Common Stock issued and outstanding on the date hereof;
and

WHEREAS, as of the date hereof, the Company and Investor have determined to come
to an agreement with respect to the nomination for election of Min Liu (the
“Investor Director”) to the Board of Directors of the Company (the “Board”) and
certain other matters, as provided in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:

1.    Nomination of Director and Related Agreements.

(a)    Nomination of Director. The Company shall take all necessary actions to
nominate the Investor Director for election to the Board by the stockholders at
the Company’s 2019 annual meeting of stockholders (the “2019 Annual Meeting”).

(i)    If at any time prior to the 2019 Annual Meeting Investor’s aggregate
ownership of Company Common Stock decreases to less than eight percent (8.0%) of
the then-outstanding Company Common Stock (other than as the result of a share
issuance or similar Company action that increases the number of outstanding
shares of Company Common Stock (other than ordinary course compensatory equity
issuances to management), in which event the eight percent (8.0%) threshold
shall be correspondingly reduced to give effect to such share issuance), then
this Agreement shall be null and void ab initio and there shall be no obligation
on the Company to nominate the Investor Director for election to the Board.

(ii)    If the Investor Director is unable or unwilling to serve as a director
for any reason, resigns as a director or is removed as a director prior to the
expiration of the Standstill Period (as defined herein), and at such time
Investor has aggregate ownership of at least eight percent (8.0%) of the
then-outstanding Company Common Stock (the “Minimum Ownership Threshold”) (other
than as the result of a share issuance or similar Company action that increases
the number of outstanding shares of Company Common Stock (other than ordinary
course compensatory equity issuances to management), in which event the Minimum
Ownership Threshold shall be correspondingly reduced to give effect to such
share issuance), Investor shall have the ability to recommend a substitute
director in accordance with this Section 1(a)(ii) (any such replacement nominee
shall be referred to as the “Investor Replacement Director”). Any Investor
Replacement Director recommended by Investor shall be required to (i) qualify as
“independent” pursuant to the U.S. Securities and Exchange Commission (the
“SEC”) and the listing standards of any exchange on which the securities of the
Company are listed and (ii) satisfy the guidelines and policies with respect to
service on the Board applicable to all non-management directors. The Board,



--------------------------------------------------------------------------------

after taking into account the relevant financial and business experience of the
proposed Investor Replacement Director, shall promptly (and in no case later
than ten (10) business days) make the determination whether the Investor
Replacement Director is approved to be appointed to the Board, in each case, as
reasonably determined by the Board. In the event the Board does not nominate
such Investor Replacement Director for election at the 2019 Annual Meeting, or
after the 2019 Annual Meeting, appoint such Investor Replacement Director to the
Board, Investor shall have the right to recommend additional substitute
person(s) until an Investor Replacement Director stands for election at the 2019
Annual Meeting, or after the 2019 Annual Meeting, is appointed to the Board,
subject to this Section 1(a)(ii). Any Investor Replacement Director appointed to
the Board in accordance with this Section 1(a)(ii) will be legally bound by the
terms and conditions applicable to the Investor Director under this Agreement.
Following the appointment of any Investor Replacement Director to replace the
Investor Director in accordance with this Section 1(a)(ii), any reference to the
Investor Director herein shall be deemed to include such replacement director.
If at any time Investor’s aggregate beneficial ownership (as determined under
Rule 13d-3 promulgated under the Exchange Act (as defined herein)) of Company
Common Stock decreases to less than the Minimum Ownership Threshold, the right
of Investor pursuant to this Section 1(a)(ii) to participate in the
recommendation of an Investor Replacement Director to nominate a substitute
Investor Director prior to the 2019 Annual Meeting or fill the vacancy caused by
the resignation or removal of the Investor Director or any Investor Replacement
Director following the 2019 Annual Meeting shall automatically terminate. Prior
to the nomination or appointment of any Investor Replacement Director to the
Board, (i) Investor will deliver to the Company an irrevocable resignation
letter pursuant to which the Investor Replacement Director shall offer to resign
from the Board and all applicable committees and subcommittees thereof if, at
any time after the 2019 Annual Meeting, Investor’s aggregate beneficial
ownership (as determined under Rule 13d-3 promulgated under the Exchange Act),
of Company Common Stock decreases to less than the Minimum Ownership Threshold,
such irrevocable resignation not to be effective until the Board shall have
accepted such resignation, which acceptance shall be made within the sole and
absolute discretion of the Board, and (ii) the Investor Replacement Director
will submit to the Board the information, documentation and acknowledgements set
forth in Section 1(b)(iv) of this Agreement.

(iii)    The Company shall include the Investor Director on its slate of
directors to be elected to the Board at the 2019 Annual Meeting and at each
meeting of stockholders subsequent to the 2019 Annual Meeting held for the
purposes of electing directors during the Standstill Period at which the
Investor Director’s term expires and shall use its reasonable best efforts
(which shall include the solicitation of proxies) to cause the election of the
Investor Director at the 2019 Annual Meeting (it being understood that such
efforts shall not be less than the efforts used by the Company to cause the
election of any other non-management director nominee nominated by the Company)
and at each subsequent meeting of stockholders held for the purposes of electing
directors during the Standstill Period at which the Investor Director’s term
expires. Notwithstanding this Section 1(a)(iii), the Company may determine not
to include the Investor Director on its slate of directors to be elected to the
Company Board at any annual meeting of the Company’s stockholders at which the
Investor Director’s term expires, in which case, this Agreement shall terminate
upon written notice (which notice must be delivered no later than thirty
(30) days prior to the deadline for the submission of the nomination notice for
such annual meeting of stockholders) to Investor of such determination not to
nominate the Investor Director for election to the Board.

(b)    Additional Agreements.

(i)    Investor agrees that it will cause its controlled Affiliates and
Associates, including but not limited to Cevian Capital AB (Stockholm), Cevian
Capital AG (Zürich) and Cevian Capital LLP (UK), to comply with the terms of
this Agreement and shall be responsible for any breach of this Agreement by any
such controlled Affiliate or Associate. As used in this Agreement, the terms
“Affiliate” and “Associate” shall have



--------------------------------------------------------------------------------

the respective meanings set forth in Rule 12b-2 promulgated by the SEC under the
Securities Exchange Act of 1934, as amended, or the rules or regulations
promulgated thereunder (the “Exchange Act”) and shall include all persons or
entities that at any time during the term of this Agreement become Affiliates or
Associates of any person or entity referred to in this Agreement.

(ii)    In connection with any annual or special meeting of the stockholders of
the Company (and any adjournments or postponements thereof) held during the
Standstill Period (as defined herein), Investor will cause to be present for
quorum purposes and vote or cause to be voted all shares of Company Common Stock
beneficially owned (as determined under Rule 13d-3 promulgated under the
Exchange Act) by Investor of any of its Affiliates, and entitled to vote as of
the record date for any such meeting, (A) in favor of the slate of directors
recommended by the Board and (B) otherwise in accordance with the Board’s
recommendation on any proposal not related to an Extraordinary Transaction (as
defined herein, with the reference “at least fifteen percent (15%)” replaced
with “any” in such definition for the purposes of this clause); provided that,
if Institutional Shareholder Services Inc. recommends a vote different than the
Board’s recommendation on a proposal other than the election of directors, then
Investor can vote in its sole discretion as it wishes on such proposal.

(iii)    Concurrently with the execution of this Agreement, Investor has
delivered to the Company an irrevocable resignation letter pursuant to which the
Investor Director has agreed to offer her resignation from the Board and all
applicable committees and subcommittees thereof if, at any time after the 2019
Annual Meeting, Investor’s aggregate beneficial ownership (as determined under
Rule 13d-3 promulgated under the Exchange Act), of Company Common Stock
decreases to less than the Minimum Ownership Threshold. The Investor Director’s
irrevocable resignation shall not be effective until the Board shall have
accepted such resignation, which acceptance shall be made within the sole and
absolute discretion of the Board.

(iv)    Prior to the date of this Agreement, the Investor Director has submitted
to the Company (A) a fully completed copy of the Company’s director & officer
questionnaire and other reasonable and customary director onboarding
documentation required by the Company of non-management directors in connection
with the appointment or election of new Board members, (B) the information
required pursuant to Section 6 of Article II of the Company’s Third Restated
By-Laws (the “By-Laws”), (C) a written acknowledgment that the Investor Director
agrees to be bound by all current policies, codes and guidelines applicable to
directors of the Company, including, without limitation, the Company’s trading
policy, code of conduct and ethics for directors, corporate governance
guidelines, and related person transaction policy, and (D) a written
acknowledgment that the Investor Director (or Investor Replacement Director, as
applicable) agrees to maintain the confidentiality of Confidential Information
(as hereinafter defined) and use Confidential Information only for the purpose
of her service as a director of the Company and in accordance with her fiduciary
duties as a director of the Company under applicable law; provided that Investor
Director may share Confidential Information with Investor to the extent
permitted by United States and Swedish securities laws and the listing standards
of any exchange on which the securities of the Company are listed.

(v)    Investor agrees that the Board or any committee or subcommittees thereof,
in the exercise of its fiduciary duties, may recuse the Investor Director from
the portion of any Board or committee or subcommittee meeting at which the Board
or any such committee or subcommittee is evaluating and/or taking action with
respect to (i) Investor’s ownership of Company Common Stock, (ii) the exercise
of any of the Company’s rights or enforcement of any of the obligations under
this Agreement, (iii) any action taken in response to actions taken by Investor
or its Affiliates with respect to the Company or (iv) any transaction with
Investor or its Affiliates.



--------------------------------------------------------------------------------

2.    Standstill Provisions.

(a)    Investor agrees that from the date the Investor Director is elected or
appointed to the Board until thirty (30) days following the time that Investor
Director no longer serves as a director on the Board (the “Standstill Period”),
neither it nor any of its Affiliates or Associates under its control or
direction will, and it will cause each of its Affiliates and Associates under
its control not to, directly or indirectly, in any manner, alone or in concert
with others:

(i)    acquire, or offer, seek or agree to acquire, by purchase or otherwise, or
direct others in the acquisition of, any securities issued by the Company or
securities convertible into or exchangeable for Company Common Stock (or any
rights decoupled from the underlying securities) or assets of the Company, or
rights or options to acquire any securities issued by the Company or securities
convertible into or exchangeable for Company Common Stock (or rights decoupled
from the underlying securities) or assets of the Company, or engage in any swap
or hedging transactions or other derivative agreements of any nature with
respect to securities issued by the Company or securities convertible into or
exchangeable for Company Common Stock (or rights decoupled from the underlying
securities) that are settled by delivery of Company Common Stock or assets of
the Company, in case of each of the foregoing, only if such action would result
in Investor, together with its Affiliates and Associates, having an aggregate
beneficial ownership (as determined under Rule 13d-3 promulgated under the
Exchange Act but treating all shares underlying options or synthetic derivatives
as outstanding whether or not then exercisable) of nineteen and nine-tenths
percent (19.9%) or more of the then-outstanding Company Common Stock immediately
following the consummation of such transaction; provided that nothing herein
will require Company Common Stock to be sold to the extent that Investor exceeds
the ownership limit under this clause (i) as the result of a share repurchase or
similar Company action that reduces the number of outstanding shares of Company
Common Stock;

(ii)    engage in any short sale or any purchase, sale or grant of any option,
warrant, convertible security, stock appreciation right, or other similar right
(including any put or call option or “swap” transaction with respect to any
security (other than a broad-based market basket or index)) or enter into a
derivative or other agreement, arrangement or understanding that hedges or
transfers, in whole or in part any securities that includes, relates to or
derives any significant part of its value from a decline in the market price or
value of any securities of the Company (or any rights decoupled from the
underlying securities);

(iii)    initiate, effect or participate in any way in, or seek to offer or
propose to effect, cause or participate in any way in, any tender or exchange
offer, merger, consolidation, acquisition, sale of all or substantially all
assets or sale, spinoff, splitoff or other similar separation of one or more
business units, scheme of arrangement, plan of arrangement, business combination
transaction, extraordinary dividend, significant stock repurchase,
recapitalization, restructuring, reorganization, liquidation, dissolution or
issuance of at least fifteen percent (15%) of the Company’s then-outstanding
equity or equity equivalent securities (including in a PIPE, convertible note,
convertible preferred security or similar structure) or other extraordinary
transaction involving the Company or any of its subsidiaries or joint ventures
or any of their respective securities or a material amount of any of their
respective assets or businesses (each, an “Extraordinary Transaction”); provided
that nothing in this Section 2(a) will prohibit the Investor Director from
privately (without any public disclosure) advocating for such actions with the
Board or prohibit Investor from privately (without any public disclosure)
engaging in discussions with its advisors and its consultants regarding an
Extraordinary Transaction or participating in such transaction or any other
actions approved by the Board; provided further that this clause (a)(iii) shall
not restrict: (x) the tender (or failure to tender) by Investor or any of its
Affiliates of any securities of the Company into any tender or exchange offer;
(y) the vote



--------------------------------------------------------------------------------

for or against any Extraordinary Transaction by Investor or any of its
Affiliates of any securities of the Company, or (z) the receipt of any
consideration by Investor or any of its Affiliates on the same basis as other
stockholders of the Company in connection with an Extraordinary Transaction;

(iv)    submit any proposal for consideration at, or bring any other business
before, any annual or special meeting of the stockholders of the Company (or any
adjournments or postponements thereof);

(v)    solicit, or knowingly encourage or in any way engage in any solicitation
of, any proxies or consents or become a “participant” in a “solicitation”,
directly or indirectly, as such terms are defined in Regulation 14A under the
Exchange Act, of proxies or consents (including, without limitation, any
solicitation of consents that seeks to call a special meeting of stockholders or
by initiating, encouraging or participating in any “withhold” or similar
campaign), in each case, with respect to securities of the Company or any
securities convertible or exchangeable into or exercisable for any such
securities;

(vi)    with respect to Company Common Stock, make any communication or
announcement (other than in the ordinary course of business on a confidential
basis to its investors) stating how its shares of Company Common Stock will be
voted, or the reasons therefor or otherwise communicate pursuant to Rule
14a-1(l)(2)(iv) under the Exchange Act;

(vii)    knowingly make any recommendations or knowingly seek to advise,
encourage, support or influence any person with respect to the voting or
disposition of any securities of the Company at any annual or special meeting of
stockholders, except in accordance with Section 1(b)(ii) of this Agreement, or
seek to do so;

(viii)    form or join in a partnership, limited partnership, syndicate or other
group, including, without limitation, a group as defined under Section 13(d) of
the Exchange Act, with respect to any Company Common Stock; provided, however,
that nothing herein shall limit the ability of an Affiliate of Investor to join
the “group” following the execution of this Agreement, so long as any such
Affiliate is bound by the terms and conditions of this Agreement;

(ix)    deposit any Company Common Stock in any voting trust or subject any
Company Common Stock to any arrangement or agreement with respect to the voting
of any Company Common Stock, other than any such voting trust, arrangement or
agreement solely among the Affiliates or Associates of Investor and otherwise in
accordance with this Agreement, provided that any such Affiliate or Associate is
bound by the terms and conditions of this Agreement;

(x)    act alone or in concert with others to control or seek to control or make
any public proposal or requests with respect to controlling, changing or
influencing the Board or management of the Company, including any plans or
proposals relating to any change in the number, class or term of directors of
the Company, the filling of any vacancies on the Board or any representation on
the Board, except as specifically contemplated in Section 1(a) of this
Agreement;

(xi)    seek or submit, or knowingly encourage any person or entity to seek or
submit, nominations in furtherance of a “contested solicitation” for the
election or removal of directors of the Company or seek, knowingly encourage or
take any other action with respect to the election or removal of any directors
of the Company, except as specifically contemplated in Section 1(a) of this
Agreement;

(xii)    make any public disclosure, communication, announcement or statement
with respect to (A) any plan or proposal with respect to the Board, the Company,
its management, policies or affairs, any of its securities or assets or any of
its businesses of strategy (including with respect to any Extraordinary
Transaction) or (B) any plan or proposal that is inconsistent with the terms of
this Agreement;



--------------------------------------------------------------------------------

(xiii)    make a request for a list of the Company’s stockholders or for any
books and records of the Company;

(xiv)    make any public request or submit any public proposal to amend or waive
any term of this Agreement (including the provisions of this Section 2) or take
any action that could reasonably lead to public disclosure of such a request or
proposal by any Party;

(xv)    commence, institute, solicit, encourage, support or join, as a party,
any litigation, arbitration or other proceeding (including a derivative action)
against or involving the Company or any of its current or former directors or
officers, including any action challenging the validity or enforceability of
this Section 2 or this Agreement, other than (A) litigation by Investor to
enforce the provisions of this Agreement, (B) counterclaims with respect to any
proceeding initiated by, or on behalf of, the Company or its Affiliates against
Investor or its Affiliates or Associates, (C) the exercise of statutory
appraisal, dissenters or similar rights under the Delaware General Corporation
Law; and (D) bringing bona fide commercial disputes that do not relate to the
subject matter of this Agreement; provided that the foregoing shall also not
prevent Investor from responding to, or complying with, a validly issued legal
process that Investor did not initiate, encourage, aid or abet; or

(xvi)    other than as otherwise set forth in this Section 2(a), (A) enter into
any negotiations, discussions, agreements or understandings with others (whether
written or oral) to take any action with respect to any of the foregoing, or
(B) knowingly advise, facilitate, finance (through equity, debt or otherwise),
assist, solicit, encourage or seek to persuade any other person or entity to
take any action inconsistent with any of the foregoing.

Notwithstanding the foregoing, the restrictions in this Section 2(a) shall
terminate automatically upon the earliest of (i) the fifth (5th) business day
after written notice is delivered by Investor to the Company of a material
breach of this Agreement by the Company (including, without limitation, a
failure to nominate or appoint the Investor Director or, as applicable, an
Investor Replacement Director, in accordance with Section 1 of this Agreement or
a breach of applicable non-disparagement obligations under Section 11 of this
Agreement) if such breach has not been cured within such notice period, provided
that Investor is not in material breach of this Agreement at the time such
notice is given, (ii) the announcement by the Company of a definitive agreement
with respect to any Extraordinary Transaction that would result in the
acquisition by any person or group of more than 50% of the then-outstanding
shares of Company Common Stock or (iii) the commencement of any tender or
exchange offer (by a person other than Investor, its Affiliates or Associates)
which, if consummated, would constitute an Extraordinary Transaction that would
result in the acquisition by any person or group of more than 50% of the
then-outstanding shares of Company Common Stock, where the Company files a
Schedule 14D-9 (or any amendment thereto), other than a “stop, look and listen”
communication by the Company pursuant to Rule 14d-9(f) promulgated under the
Exchange Act, that does not recommend that the Company’s stockholders reject
such tender or exchange offer.

(b)    Subject to complying with its obligations under Sections 1(b)(iv), 2(a),
11 and 12 of this Agreement, Investor may engage in any private discussions in
the ordinary course of its business with third parties so long as such private
communications would not be reasonably determined to trigger public disclosure
obligations for any such party.

(c)    The restrictions in this Section 2 shall not prevent Investor or any of
its Affiliates from making any factual statement as required by applicable legal
process, subpoena, or legal requirement from any governmental authority with
competent jurisdiction over the party from whom information is sought (so long
as such request did not arise as a result of discretionary acts by Investor or
any of its Affiliates).



--------------------------------------------------------------------------------

(d)    To the extent that the Investor Director is a principal or employee of
Investor, nothing in this Section 2 shall be deemed to limit the exercise in
good faith by such Investor Director of her fiduciary duties solely in her
capacity as a director of the Company.

(e)    Nothing in this Section 2 shall be deemed to prohibit Investor from
communicating privately with the Company’s Chief Executive Officer and Chairman,
General Counsel, Chief Financial Officer, directors and members of the Company’s
investor relations team in accordance with Section 13 of this Agreement, so long
as such private communications would not be reasonably determined to trigger
public disclosure obligations for any Party.

(f)    Notwithstanding anything to the contrary in this Agreement, nothing in
this Agreement shall prevent Investor from making public statements regarding
any Extraordinary Transaction announced by or involving the Company, and nothing
in this Agreement shall prevent the Company from responding to such statements,
subject to the obligations of the Parties under Section 11 of this Agreement;
provided, however, that a criticism of such Extraordinary Transaction shall not
be considered a breach of the obligations of the Parties under Section 11 of
this Agreement.

3.    Representations and Warranties of the Company.

The Company represents and warrants to Investor that (a) it has the corporate
power and authority to execute this Agreement and to bind it thereto, (b) this
Agreement has been duly and validly authorized, executed and delivered by it,
constitutes a valid and binding obligation and agreement of it, and is
enforceable against it in accordance with its terms, except as enforcement
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or similar laws generally affecting the rights
of creditors and subject to general equity principles and (c) the execution,
delivery and performance of this Agreement by it does not and will not violate
or conflict with (i) any law, rule, regulation, order, judgment or decree
applicable to it, or (ii) result in any breach or violation of or constitute a
default (or an event which with notice or lapse of time or both could constitute
such a breach, violation or default) under or pursuant to, or result in the loss
of a material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding or arrangement to which it is a party or by
which it is bound.

4.    Representations and Warranties of Investor.

Investor represents and warrants to the Company that (a) the authorized
signatory of Investor set forth on the signature page hereto has the power and
authority to execute this Agreement and any other documents or agreements to be
entered into in connection with this Agreement and to bind Investor thereto,
(b) this Agreement has been duly authorized, executed and delivered by Investor,
and is a valid and binding obligation of Investor, enforceable against Investor
in accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles, (c) the execution of this Agreement, the
consummation of any of the transactions contemplated hereby, and the fulfillment
of the terms hereof, in each case in accordance with the terms hereof, will not
conflict with, or result in a breach or violation of the organizational
documents of Investor as currently in effect, (d) the execution, delivery and
performance of this Agreement by Investor does not and will not violate or
conflict with (i) any law, rule, regulation, order, judgment or decree
applicable to Investor, or (ii) result in any breach or violation of or
constitute a default (or an event which with notice or lapse of time or both
could constitute such a breach, violation or default) under or pursuant to, or
result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
Investor is a party or by which it is bound, (e) as of the date of this
Agreement,



--------------------------------------------------------------------------------

Investor is deemed to beneficially own (as determined under Rule 13d-3
promulgated under the Exchange Act) in the aggregate 8,376,924 shares of Company
Common Stock, (f) as of the date hereof, Investor does not currently have, and
does not currently have any right to acquire or any interest in any other
securities of the Company (or any rights, options or other securities
convertible into or exercisable or exchangeable (whether or not convertible,
exercisable or exchangeable immediately or only after the passage of time or the
occurrence of a specified event) for such securities or any obligations measured
by the price or value of any securities of the Company or any of its Affiliates,
including any swaps or other derivative arrangements designed to produce
economic benefits and risks that correspond to the ownership of Company Common
Stock, whether or not any of the foregoing would give rise to beneficial
ownership (as determined under Rule 13d-3 promulgated under the Exchange Act),
and whether or not to be settled by delivery of Company Common Stock, payment of
cash or by other consideration, and without regard to any short position under
any such contract or arrangement), and (g) Investor has not, directly or
indirectly, compensated or agreed to, and will not, compensate the Investor
Director for her respective service as a director of the Company with any cash,
securities (including any rights or options convertible into or exercisable for
or exchangeable into securities or any profit sharing agreement or arrangement),
or other form of compensation directly or indirectly related to the Company or
its respective securities, other than any performance-based compensation tied to
Investor’s investments.

5.    Termination.

This Agreement shall remain in full force and effect until the earliest of:

(a)     the expiration of the Standstill Period; or

(b)    such other date established by mutual written agreement of the Parties
hereto;

provided, that such termination shall not relieve any Party or the Investor
Director from its obligations under Section 12 of this Agreement, which
obligations shall survive in accordance with their terms.

6.    Specific Performance.

Each of Investor, on the one hand, and the Company, on the other hand,
acknowledge and agree that irreparable injury to the other Party hereto would
occur in the event any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached and that such
injury would not be adequately compensable by the remedies available at law
(including the payment of money damages). It is accordingly agreed that
Investor, on the one hand, and the Company, on the other hand (the “Moving
Party”), shall each be entitled to specific enforcement of, and injunctive
relief to prevent any violation of, the terms hereof, and the other Party hereto
will not take action, directly or indirectly, in opposition to the Moving Party
seeking such relief on the grounds that any other remedy or relief is available
at law or in equity. This Section 6 is not the exclusive remedy for any
violation of this Agreement.

7.    Severability.

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. The Parties agree to use their commercially reasonable best
efforts to agree upon and substitute a valid and enforceable term, provision,
covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.



--------------------------------------------------------------------------------

8.    Notices.

Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon confirmation of receipt, when sent by email (provided such
confirmation is not automatically generated); or (iii) one (1) business day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the Party to receive the same. The addresses and
facsimile numbers for such communications shall be:

 

If to the Company:    Autoliv, Inc.    Klarabergsviadukten 70, Section B7    Box
70381, SE-107 24    Stockholm, Sweden   

Attention: Anthony Nellis, Executive Vice

President – Legal Affairs, General Counsel and Secretary

   Telephone: (248) 882-9517    Email: anthony.nellis@autoliv.com With copies
(which shall not constitute notice) to:    Alston & Bird LLP    950 F Street NW
   Washington, DC 20004    Attention: Dennis O. Garris                     David
A. Brown    Telephone: (202) 239-3452                       (202) 239-3463   
Email: Dennis.Garris@alston.com                Dave.Brown@alston.com If to
Investor:    Cevian Capital II GP Limited    11-15 Seaton Place    St. Helier,
Jersey JE4 0QH    Channel Islands    Attention: Denzil Boschat    Telephone: +44
1534 828 513    Email: Denzil.Boschat@ceviancapital.com With a copy (which shall
not constitute notice) to:    Schulte Roth & Zabel LLP
919 Third Avenue    New York, NY 10022    Attention: Eleazer Klein    Telephone:
(212) 756-2376    Email: Eleazer.Klein@srz.com

9.    Applicable Law.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware without reference to the conflict of laws
principles thereof. Each of the Parties hereto irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other Party hereto or its successors or assigns, shall
be brought and determined exclusively in the federal or state courts located in
Wilmington, Delaware. Each of the Parties hereto hereby irrevocably submits with
regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and agrees that it will not bring any action relating to this
Agreement in any court other than the aforesaid courts. Each of the Parties
hereto hereby irrevocably waives, and agrees not to assert in any action or
proceeding with respect to this Agreement, (i) any claim that it is not
personally subject to the jurisdiction of the above-named courts for any reason,
(ii) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (iii) to the
fullest extent permitted by applicable legal requirements, any claim that
(A) the suit, action or proceeding in such court is brought in an inconvenient
forum, (B) the venue of such suit, action or proceeding is improper or (C) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts.



--------------------------------------------------------------------------------

10.    Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Parties (including by means of electronic delivery or facsimile).

11.    Mutual Non-Disparagement.

Subject to applicable law, the Company, on the one hand, and Investor, on the
other hand, covenants and agrees that, during the Standstill Period or if
earlier, until such time as the other or any of its agents, subsidiaries,
affiliates, successors, assigns, officers, key employees or directors shall have
breached this Section 11, neither it nor any of its respective agents,
subsidiaries, affiliates, successors, assigns, principals, partners, members,
general partners, officers, key employees or directors, shall in any way
publicly criticize, disparage, call into disrepute, or otherwise defame the
other or such other’s subsidiaries, affiliates, successors, assigns, officers
(including any current officer of the other or the other’s subsidiaries who no
longer serves in such capacity following the execution of this Agreement),
directors (including any current director of the other or the other’s
subsidiaries who no longer serves in such capacity following the execution of
this Agreement), employees, stockholders (solely in their capacity as
stockholders of the applicable Party), agents, attorneys or representatives, or
any of their businesses, products or services, in any manner that would
reasonably be expected to damage the business or reputation of such other ,
their businesses, products or services or their subsidiaries, affiliates,
successors, assigns, officers (or former officers), directors (or former
directors), employees, stockholders (solely in their capacity as stockholders of
the applicable Party), agents, attorneys or representatives. This Section 11
shall not limit the power of any director the Company to make such statements as
required by applicable law or make comments that are consistent with the
provisions hereof nor shall it apply to any private communications between
Investor and its Affiliates and its and their respective principals, directors,
members, general partners, officers and key employees, on the one hand, and any
Contact Personnel (as defined herein) of the Company, on the other hand, to the
extent that it would not be reasonably expected that such communication would
trigger public disclosure obligations for any such party.

12.    Confidentiality.

(a)    Investor hereby agrees that if it receives any non-public information
entrusted to or obtained by Investor Director by reason of her position as a
director of the Company (“Confidential Information”) or any other material
non-public information regarding any other person or entity, then Investor will
(i) maintain the strict confidentiality of such Confidential Information or
material non-public information, and (ii) abstain from trading in securities of
the Company in violation of applicable law while in possession of any such
Confidential Information or material non-public information. Investor will
abstain from trading in any securities of the Company (including any swap or
hedging transactions or other derivative agreements of any nature with respect
to securities issued by the Company or securities convertible into or
exchangeable for Company Common Stock (or rights decoupled from the underlying
securities)) for the time periods during which the Investor Director is
prohibited from such trading pursuant to the Company’s trading policy. Subject
to compliance with applicable laws, Investor shall in any event be free to trade
or engage in the foregoing transactions (i) during any such “open window”
periods when the directors of the Company generally are permitted to do so and
(ii) from and any time after the opening of the first open window period
following the cessation of the Investor Director’s service as a member of the
Board as contemplated herein. The Company will notify Investor in advance when
such open window period begins.

(b)    Notwithstanding anything in this Agreement to the contrary, in the event
that Investor or any of its Affiliates are required in connection with a legal,
judiciary, regulatory or administrative investigation or proceeding, by
interrogatories, subpoena, civil investigative demand or similar legally
mandatory process (excluding any such requirement arising out of any action or
proceeding initiated by Investor or any of its Affiliates, including for the
avoidance of doubt any requirement to make a filing



--------------------------------------------------------------------------------

with the SEC or under any securities laws or regulations, or any requirement
arising out of a breach of this Agreement by Investor or its Affiliates) (each,
a “Legal Requirement”), to disclose Confidential Information, it is agreed that
Investor or such Affiliate, as applicable, will, to the extent legally
permissible, provide the Company with prompt (and in any case, prior to the
disclosure) written notice of such event so that the Company may seek a
protective order or other appropriate remedy, at the sole expense of the
Company, or waive compliance with the applicable provisions of this Agreement
and, if applicable, the Company’s code of conduct and ethics for directors by
Investor or such Affiliate. In the event that (x) such protective order or other
remedy is not obtained and disclosure of Confidential Information is therefore
required pursuant to such Legal Requirement or (y) the Company consents in
writing to having the Confidential Information produced or disclosed pursuant to
such Legal Requirement, then Investor or its Affiliate, as the case may be,
(i) may, without liability hereunder, furnish that portion (and only that
portion) of the Confidential Information that Investor or such Affiliate’s
outside legal counsel advises is legally required to be disclosed and (ii) will
use reasonable efforts, at the Company’s sole expense, to obtain reasonable
assurance that confidential treatment is accorded to any Confidential
Information so furnished. In no event will Investor or its Affiliates, as
applicable, oppose any action by the Company to obtain a protective order or
other relief to prevent the disclosure of the Confidential Information or to
obtain reliable assurance that confidential treatment will be afforded to the
Confidential Information.

(c)    Any confidentiality obligations under this Section 12 or Section 1(b)(iv)
of this Agreement shall expire eighteen (18) months after the date on which the
Investor Director ceases to serve as a director of the Comapny; provided, that
Investor shall maintain in accordance with the confidentiality obligations set
forth herein any Confidential Information constituting trade secrets for such
longer time as such information constitutes a trade secret of the Company as
defined under 18 U.S.C. § 1839(3); and provided, further, that the obligations
in this Section 12(c) are not intended to be, and shall not be interpreted as, a
contractual restriction on any trading activities of Investor or its Affiliates
taken in the sole judgment of Investor or its Affiliates in accordance with
applicable law.

13.    Communications with Management of the Company.

(a) All communications regarding the Company between the members of the
Company’s Board of Directors and Company’s management team, on the one hand, and
the representatives of Investor and its Affiliates, on the other hand, will be
coordinated through the Company’s Chairman, Chief Executive Officer Chief
Financial Officer, General Counsel and/or representatives of the Company’s
investor relations team (“Contact Personnel”), and (ii) Investor agrees that,
except as otherwise consented to in advance in writing by the Company or as
permitted by this Agreement, neither Investor nor its Affiliates will initiate
or maintain contact with any officer, director or employee of the Company.

(b) Nothing in this Section 13 will apply to (i) the Investor Director when
acting in her capacity as a director of the Company or (ii) communications by
Investor in the ordinary course of business at investor or industry meetings or
conferences, which communications shall be subject to compliance with the other
provisions of this Agreement.

(c) Nothing in this Section 13 constitutes a commitment on the part of the
Company or any of its representatives to make any disclosures to Investor or any
of its Affiliates.

14.    Public Announcements.

The Company shall announce this Agreement by means of a press release, the
content of which shall be mutually agreed-upon by both parties hereto (the
“Press Release”). Neither the Company nor Investor shall make or cause to be
made any public announcement or statement with respect to the subject of this
Agreement that is contrary to the statements made in the Press Release, except
as required by law or the rules of any stock exchange or with the prior written
consent of the other Party. The Company acknowledges that Investor may file this
Agreement as an exhibit to its Schedule 13D. The Company shall be given a
reasonable opportunity to review and comment on any Schedule 13D filing made by
Investor with respect to this Agreement prior to the filing with the SEC, and
Investor shall give reasonable consideration in good faith to any reasonable
comments of the Company. Investor



--------------------------------------------------------------------------------

acknowledges and agrees that the Company may file this Agreement and file or
furnish the Press Release with the SEC as exhibits to a Current Report on Form
8-K and other filings with the SEC. Investor shall be given a reasonable
opportunity to review and comment on the Form 8-K made by the Company with
respect to this Agreement prior to the filing with the SEC, and the Company
shall give reasonable consideration in good faith to any reasonable comments of
Investor.

15.    Entire Agreement; Amendment and Waiver; Successors and Assigns; Third
Party Beneficiaries; Affiliates and Associates.

This Agreement contains the entire understanding of the Parties hereto with
respect to its subject matter. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings between the Parties other
than those expressly set forth herein. No modifications of this Agreement can be
made except in writing signed by an authorized representative of each of the
Parties, provided, however, any modification of this Agreement that does not
implicate all Parties may be entered into by the Parties so implicated by such
modification, so long as such modification does not adversely affect the Party
not entering into such modification. No failure on the part of any Party to
exercise, and no delay in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such Party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
law. The terms and conditions of this Agreement shall be binding upon, inure to
the benefit of, and be enforceable by the Parties hereto and their respective
successors, heirs, executors, legal representatives, and permitted assigns. No
Party shall assign this Agreement or any rights or obligations hereunder
without, with respect to Investor, the prior written consent of the Company, and
with respect to the Company, the prior written consent of Investor. This
Agreement is solely for the benefit of the Parties hereto and is not enforceable
by any other persons or entities. Notwithstanding anything contained in the
definitions of “Affiliate” or “Associates” to the contrary, for purposes of this
Agreement, the covenants applicable to Investor as set forth in this Agreement
shall only require Investor to cause its portfolio companies to take or refrain
from taking action to the extent Investor has a contractual, legal or other
right or ability to cause such portfolio company to take or refrain from taking
such action (provided, that it shall also constitute a breach of any such
covenant for Investor to request, instruct or direct any of its portfolio
companies to take any action or fail to take any action which action or failure
to act would, if taken by Investor, constitute a breach of this Agreement).

[The remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

 

AUTOLIV, INC. By:  

/s/ Mikael Bratt

Name:   Mikael Bratt Title:   President and Chief Executive Officer CEVIAN
CAPITAL II GP LIMITED By:  

/s/ Denzil Boschat

Name:   Denzil Boschat Title:   Authorized Signatory

[Signature Page to Cooperation Agreement]